PER CURIAM.
Nicholas McBride seeks review of an order revoking his probation in two separate cases and the corresponding sentences.
*934We affirm in all respects. We note that the revocation order erroneously states that the sentence in count four in case 2013-CF-3593 is consecutive, as opposed to concurrent, to the sentence in count two in that case. However, this scrivener's error has not been preserved for review, and it appears that McBride will not be prejudiced by this error as the actual written sentence is correct.
Affirmed.
NORTHCUTT, SILBERMAN, and MORRIS, JJ., Concur.